Citation Nr: 1308206	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-44 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California that administered an evaluation of 30 percent for service-connected PTSD.

On his November 2010 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing.  The hearing was scheduled for January 8, 2013.  The Veteran was determined to be a no-show for that hearing. To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2012).

A review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the record and will not be addressed in this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to provide the Veteran with a new VA examination.

The Veteran has alleged in his December 2008 notice of disagreement, November 2010 VA form 9, and October 2012 VA Form 646, that his PTSD is worse than reflected by the 30 percent evaluation at which it is currently rated.  The Veteran has claimed that his experiences haunt him daily and that he has frequent nightmares.

The most recent VA examination for the Veteran's PTSD was conducted in September 2008.  In the examination report, the examiner noted that the Veteran complained of symptoms of thinking about Vietnam every day, having frequent nightmares, feeling frustrated and irritable, and getting angry for no reason.  The Veteran denied any psychiatric treatment or use of psychotropic medication.  It was also noted that the Veteran tended to live an isolated life.  Symptoms of depression, hyperactive arousal, and anger without provocation were found.  The examiner diagnosed the Veteran with PTSD and determined a global assessment of functioning (GAF) score of 60, denoting mild to moderate symptoms.        

VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326(a)  (2012).  The most recent PTSD examination was in September 2008, over four years ago.  Although the September 2008 VA examination is adequate to support the assignment of the evaluation of 30 percent at that time, the worsening of the Veteran's condition based upon the Veteran's  December 2008 notice of disagreement, November 2010 VA form 9, and October 2012 VA Form 646, in which he continued to complain of a worsening of his PTSD symptoms, must be addressed.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the AMC must provide the Veteran with a new examination. 

As this case must be remanded for the foregoing reasons, any recent VA treatment records should also be obtained.  The Board observes that the Veteran has received VA treatment for his PTSD and records of his VA care, dated since January 2009, have not been associated with the claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2. After any new evidence has been associated with the claims file, the Veteran should be scheduled with an appropriate in-person examination to determine the current severity of the Veteran's PTSD.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


